
	
		II
		111th CONGRESS
		2d Session
		S. 3423
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide the President with expedited consideration of
		  proposals for cancellation of certain budget items.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veto Wasteful Spending and Protect
			 Taxpayers Act of 2010.
		2.Expedited
			 consideration of cancellation of certain proposed budget items
			(a)In
			 generalPart B of title X of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended by
			 redesignating sections 1013 through 1017 as sections 1014 through 1018,
			 respectively, and inserting after section 1012 the following new
			 section:
				
					1013.Expedited consideration of cancellation of certain budget
		  items (a)Proposed budget item
				cancellations
							(1)In
				generalIn addition to the
				method of rescinding budget authority specified in section 1012, the President
				may suspend and propose for cancellation, at the time and in the manner
				provided in subsection (b)—
								(A)any dollar amount
				of discretionary budget authority;
								(B)any item of new
				direct spending; or
								(C)any limited tax
				benefit.
								(2)AvailabilityItems described in subparagraphs (A)
				through (C) of paragraph (1) made available under this section may not be
				proposed for suspension and cancellation again under this section or section
				1012.
							(b)Transmittal of
				special message
							(1)In
				generalNot later than 10 calendar days after the date of
				enactment of the law to which the suspension applies, the President may
				transmit to Congress not to exceed 2 special messages suspending items provided
				in that Act described in subparagraphs (A) through (C) of subsection (a)(1) and
				proposing to cancel those items and include with that special message a draft
				bill that, if enacted, would only cancel the item's included. That bill shall
				clearly identify each item that is proposed to be cancelled.
							(2)ApplicationIn
				the case of a proposed cancellation, the special message shall also
				include—
								(A)for every item a
				determination that such cancellation will—
									(i)reduce the
				Federal budget deficit;
									(ii)not impair any
				essential Government functions; and
									(iii)not harm the
				national interest; and
									(B)any account,
				department, or establishment of the Government for which budget authority was
				to have been available for obligation and the specific project or governmental
				functions involved;
								(C)the specific
				States and congressional districts, if any, affected by the cancellation;
				and
								(D)the total number
				of cancellations imposed during the current session of Congress on States and
				congressional districts identified in subparagraph (C).
								(3)Budget
				authorityEach special message shall specify, with respect to the
				budget authority proposed to be cancelled, the matters referred to in
				paragraphs (1) through (5) of section 1012(a).
							(c)Procedures for
				expedited consideration
							(1)In
				general
								(A)IntroductionBefore
				the close of the second legislative day of the House of Representatives after
				the date of receipt of a special message transmitted to Congress under
				subsection (b), the majority leader or minority leader of the House of
				Representatives shall introduce (by request) the draft bill accompanying that
				special message. If the bill is not introduced as provided in the preceding
				sentence, then, on the third legislative day of the House of Representatives
				after the date of receipt of that special message, any Member of that House may
				introduce the bill.
								(B)ReferralThe
				bill shall be referred to the appropriate committee of the House of
				Representatives. The committee shall report the bill without substantive
				revision, and with or without recommendation. The bill shall be reported not
				later than the seventh legislative day of that House after the date of receipt
				of that special message. If the committee fails to report the bill within that
				period, that committee shall be automatically discharged from consideration of
				the bill, and the bill shall be placed on the appropriate calendar.
								(C)Vote on final
				passageA vote on final passage of the bill referred to in
				subparagraph (B) shall be taken in the House of Representatives on or before
				the close of the 10th legislative day of that House after the date of the
				introduction of the bill in that House. If the bill is passed, the Clerk of the
				House of Representatives shall cause the bill to be engrossed, certified, and
				transmitted to the Senate within one calendar day of the day on which the bill
				is passed.
								(2)Procedures in the
				house
								(A)Motion to
				proceedA motion in the House of Representatives to proceed to
				the consideration of a bill under this section shall be highly privileged and
				not debatable. An amendment to the motion shall not be in order, nor shall it
				be in order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
								(B)DebateDebate
				in the House of Representatives on a bill under this section shall not exceed 4
				hours, which shall be divided equally between those favoring and those opposing
				the bill. A motion further to limit debate shall not be debatable. It shall not
				be in order to move to recommit a bill under this section or to move to
				reconsider the vote by which the bill is agreed to or disagreed to.
								(C)AppealsAppeals
				from decisions of the Chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a bill under this section
				shall be decided without debate.
								(3)Procedures in
				the senate
								(A)ReferralA
				bill transmitted to the Senate pursuant to paragraph (1)(C) shall be referred
				to the appropriate committee. The committee shall report the bill without
				substantive revision and with or without recommendation. The bill shall be
				reported not later than the seventh legislative day of the Senate after it
				receives the bill. A committee failing to report the bill within such period
				shall be automatically discharged from consideration of the bill, and the bill
				shall be placed upon the appropriate calendar.
								(B)Final
				passageA vote on final passage of a bill transmitted to the
				Senate shall be taken on or before the close of the 10th legislative day of the
				Senate after the date on which the bill is transmitted.
								(C)Motions and
				debate
									(i)MotionsA
				motion in the Senate to proceed to the consideration of a bill under this
				section shall be privileged and not debatable. An amendment to the motion shall
				not be in order, nor shall it be in order to move to reconsider the vote by
				which the motion is agreed to or disagreed to.
									(ii)Debate on
				billDebate in the Senate on a bill under this section, and all
				debatable motions and appeals in connection therewith, shall not exceed 10
				hours. The time shall be equally divided between, and controlled by, the
				majority leader and the minority leader or their designees.
									(iii)Debate on
				motionsDebate in the Senate on any debatable motion or appeal in
				connection with a bill under this section shall be limited to not more than 1
				hour, to be equally divided between, and controlled by, the mover and the
				manager of the bill, except that in the event the manager of the bill is in
				favor of any such motion or appeal, the time in opposition thereto, shall be
				controlled by the minority leader or his designee. Such leaders, or either of
				them, may, from time under their control on the passage of a bill, allot
				additional time to any Senator during the consideration of any debatable motion
				or appeal.
									(iv)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this section is not debatable. A motion to recommit a bill under this
				section is not in order.
									(d)Amendments and
				divisionsNo amendment to a bill considered under this section
				shall be in order in either the House of Representatives or the Senate. It
				shall not be in order to demand a division of the question in the House of
				Representatives (or in a Committee of the Whole) or in the Senate. No motion to
				suspend the application of this subsection shall be in order in either House,
				nor shall it be in order in either House to suspend the application of this
				subsection by unanimous consent.
						(e)Requirement To
				make available for obligationAny budget item proposed to be
				cancelled in a special message transmitted to Congress under subsection (b)
				shall be made available for obligation or take effect on—
							(1)the later
				of—
								(A)the day after the
				date upon which the House of Representatives defeats the bill transmitted with
				that special message rescinding the amount proposed to be rescinded; or
								(B)the day after the
				date upon which the Senate rejects a bill that makes rescissions to carry out
				the applicable special message of the President; or
								(2)the effective
				date of the provision if such effective date occurs after the applicable date
				in paragraph (1).
							(f)Identification
				of limited tax benefits
							(1)Statement by
				joint tax committee
								(A)ReviewThe
				Joint Committee on Taxation shall review any revenue or reconciliation bill or
				joint resolution which includes any amendment to the Internal Revenue Code of
				1986 that is being prepared for filing by a committee of conference of the 2
				Houses, and shall identify whether such bill or joint resolution contains any
				limited tax benefits.
								(B)StatementThe
				Joint Committee on Taxation shall provide to the committee of conference a
				statement identifying any such limited tax benefits or declaring that the bill
				or joint resolution does not contain any limited tax benefits. Any such
				statement shall be made available to any Member of Congress by the Joint
				Committee on Taxation immediately upon request.
								(2)Statement
				Included in Legislation
								(A)RequirementNotwithstanding
				any other rule of the House of Representatives or any rule or precedent of the
				Senate, any revenue or reconciliation bill or joint resolution which includes
				any amendment to the Internal Revenue Code of 1986 reported by a committee of
				conference of the 2 Houses may include, as a separate section of such bill or
				joint resolution, the information contained in the statement of the Joint
				Committee on Taxation, but only in the manner set forth in subparagraph
				(B).
								(B)ContentThe
				separate section permitted under subparagraph (A) shall read as follows:
				Section 1021(a)(3) of the Congressional Budget and Impoundment Control
				Act of 1974 shall ____ apply to ______., with the blank spaces being
				filled in with—
									(i)in any case in
				which the Joint Committee on Taxation identifies limited tax benefits in the
				statement required under paragraph (1), the word only in the
				first blank space and a list of all of the specific provisions of the bill or
				joint resolution identified by the Joint Committee on Taxation in such
				statement in the second blank space; or
									(ii)in any case in
				which the Joint Committee on Taxation declares that there are no limited tax
				benefits in the statement required under paragraph (1), the word
				not in the first blank space and the phrase any provision
				of this Act in the second blank space.
									(3)President’s
				authorityIf any revenue or reconciliation bill or joint
				resolution is signed into law pursuant to article I, section 7, of the
				Constitution of the United States—
								(A)with a separate
				section described in paragraph (2)(ii), then the President may use the
				authority granted in this section only to suspend and propose to cancel any
				limited tax benefit in that law, if any, identified in such separate section;
				or
								(B)without a
				separate section described in paragraph (2)(ii), then the President may use the
				authority granted in this section to suspend and propose to cancel any limited
				tax benefit in that law that meets the definition in subsection (g).
								(4)Congressional
				identifications of limited tax benefitsThere shall be no
				judicial review of the congressional identification under paragraphs (1) and
				(2) of a limited tax benefit in a conference report.
							(g)DefinitionsIn
				this section:
							(1)Appropriation
				lawThe term appropriation law means an Act referred
				to in section 105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been signed into law pursuant to article I,
				section 7, of the Constitution of the United States.
							(2)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
							(3)CancelThe
				term cancel or cancellation means—
								(A)with respect to
				any dollar amount of discretionary budget authority, to rescind;
								(B)with respect to
				any item of new direct spending—
									(i)that is budget
				authority provided by law (other than an appropriation law), to prevent such
				budget authority from having legal force or effect;
									(ii)that is
				entitlement authority, to prevent the specific legal obligation of the United
				States from having legal force or effect; or
									(iii)through the
				Food Stamp Program, to prevent the specific provision of law that results in an
				increase in budget authority or outlays for that program from having legal
				force or effect; and
									(C)with respect to a
				limited tax benefit, to prevent the specific provision of law that provides
				such benefit from having legal force or effect.
								(4)Direct
				spendingThe term direct spending means—
								(A)budget authority
				provided by law (other than an appropriation law);
								(B)entitlement
				authority; and
								(C)the Food Stamp
				Program.
								(5)Disapproval
				billThe term disapproval bill means a bill or joint
				resolution which only disapproves 1 or more cancellations of dollar amounts of
				discretionary budget authority, items of new direct spending, or limited tax
				benefits in a special message transmitted by the President under this part
				and—
								(A)the title of
				which is as follows: A bill disapproving the cancellations transmitted
				by the President on ____, the blank space being filled in with the date
				of transmission of the relevant special message and the public law number to
				which the message relates;
								(B)which does not
				have a preamble; and
								(C)which provides
				only the following after the enacting clause: That Congress disapproves
				of cancellations ____, the blank space being filled in with a list by
				reference number of 1 or more cancellations contained in the President’s
				special message, as transmitted by the President in a special message on
				____, the blank space being filled in with the appropriate date,
				regarding ____, the blank space being filled in with the public
				law number to which the special message relates.
								(6)Dollar amount
				of discretionary budget authority
								(A)In
				generalExcept as provided in subparagraph (B), the term
				dollar amount of discretionary budget authority means the entire
				dollar amount of budget authority—
									(i)specified in an
				appropriation law, or the entire dollar amount of budget authority required to
				be allocated by a specific proviso in an appropriation law for which a specific
				dollar figure was not included;
									(ii)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
									(iii)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates the expenditure of budget authority from
				accounts, programs, projects, or activities for which budget authority is
				provided in an appropriation law;
									(iv)represented by
				the product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; and
									(v)represented by
				the product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates the expenditure of budget authority from accounts, programs, projects,
				or activities for which budget authority is provided in an appropriation
				law.
									(B)ExclusionThe
				term dollar amount of discretionary budget authority does not
				include—
									(i)direct
				spending;
									(ii)budget authority
				in an appropriation law which funds direct spending provided for in other
				law;
									(iii)any existing
				budget authority rescinded or canceled in an appropriation law; or
									(iv)any restriction,
				condition, or limitation in an appropriation law or the accompanying statement
				of managers or committee reports on the expenditure of budget authority for an
				account, program, project, or activity, or on activities involving such
				expenditure.
									(7)Item of new
				direct spendingThe term item of new direct spending
				means any specific provision of law that is estimated to result in an increase
				in budget authority or outlays for direct spending relative to the most recent
				levels calculated pursuant to section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985.
							(8)Legislative
				dayThe term
				legislative day means, with respect to either House of Congress,
				any calendar day during which that House is in session.
							(9)Limited tax
				benefit
								(A)In
				generalThe term limited tax benefit means—
									(i)any negative
				revenue provision which provides a Federal tax deduction, credit, exclusion, or
				preference to 100 or fewer beneficiaries under the Internal Revenue Code of
				1986 in any fiscal year for which the provision is in effect; and
									(ii)any Federal tax
				provision which provides temporary or permanent transitional relief for 10 or
				fewer beneficiaries in any fiscal year from a change to the Internal Revenue
				Code of 1986.
									(B)Negative
				revenueA provision shall not be treated as described in
				subparagraph (A)(i) if the effect of that provision is that—
									(i)all persons in
				the same industry or engaged in the same type of activity receive the same
				treatment;
									(ii)all persons
				owning the same type of property, or issuing the same type of investment,
				receive the same treatment; or
									(iii)any difference
				in the treatment of persons is based solely on—
										(I)in the case of
				businesses and associations, the size or form of the business or association
				involved;
										(II)in the case of
				individuals, general demographic conditions, such as income, marital status,
				number of dependents, or tax return filing status;
										(III)the amount
				involved; or
										(IV)a generally
				available election under the Internal Revenue Code of 1986.
										(C)Special
				benefitA provision shall not be treated as described in
				subparagraph (A)(ii) if—
									(i)it provides for
				the retention of prior law with respect to all binding contracts or other
				legally enforceable obligations in existence on a date contemporaneous with
				congressional action specifying such date; or
									(ii)it is a
				technical correction to previously enacted legislation that is estimated to
				have no revenue effect.
									(D)ConstructionFor
				purposes of subparagraph (A)—
									(i)all businesses
				and associations which are related within the meaning of sections 707(b) and
				1563(a) of the Internal Revenue Code of 1986 shall be treated as a single
				beneficiary;
									(ii)all qualified
				plans of an employer shall be treated as a single beneficiary;
									(iii)all holders of
				the same bond issue shall be treated as a single beneficiary; and
									(iv)if a
				corporation, partnership, association, trust or estate is the beneficiary of a
				provision, the shareholders of the corporation, the partners of the
				partnership, the members of the association, or the beneficiaries of the trust
				or estate shall not also be treated as beneficiaries of such provision.
									(E)Negative
				revenue provisionFor purposes of this paragraph, the term
				negative revenue provision means any provision which results in a
				reduction in Federal tax revenues for any 1 of the 2 following periods—
									(i)the first fiscal
				year for which the provision is effective; or
									(ii)the period of
				the 5 fiscal years beginning with the first fiscal year for which the provision
				is effective.
									(F)Other
				termsThe terms used in this paragraph shall have the same
				meaning as those terms have generally in the Internal Revenue Code of 1986,
				unless otherwise expressly provided.
								(10)OMBThe
				term OMB means the Director of the Office of Management and
				Budget.
							.
			(b)Exercise of
			 rulemaking powersSection 904 of such Act (2 U.S.C. 621 note) is
			 amended—
				(1)by striking
			 and 1017 in subsection (a) and inserting 1013, and
			 1018; and
				(2)by striking
			 section 1017 in subsection (d) and inserting sections
			 1013 and 1018.
				(c)Conforming
			 amendments
				(1)Section 1011 of
			 such Act (2 U.S.C.
			 682(5)) is amended—
					(A)in paragraph (4),
			 by striking 1013 and inserting 1014; and
					(B)in paragraph
			 (5)—
						(i)by
			 striking 1016 and inserting 1017; and
						(ii)by
			 striking 1017(b)(1) and inserting
			 1018(b)(1).
						(2)Section 1015 of
			 such Act (2 U.S.C.
			 685) (as redesignated by section 2(a)) is amended—
					(A)by striking
			 1012 or 1013 each place it appears and inserting 1012,
			 1013, or 1014;
					(B)in subsection
			 (b)(1), by striking 1012 and inserting 1012 or
			 1013;
					(C)in subsection
			 (b)(2), by striking 1013 and inserting 1014;
			 and
					(D)in subsection
			 (e)(2)—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by
			 striking 1013 in subparagraph (C) (as so redesignated) and
			 inserting 1014; and
						(iv)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)he has transmitted
				a special message under section 1013 with respect to a proposed rescission;
				and
								.
						(3)Section 1016 of
			 such Act (2 U.S.C.
			 686) (as redesignated by section 2(a)) is amended by striking
			 1012 or 1013 each place it appears and inserting 1012,
			 1013, or 1014.
				(d)Clerical
			 amendmentsThe table of sections for subpart B of title X of such
			 Act is amended—
				(1)by redesignating
			 the items relating to sections 1013 through 1017 as items relating to sections
			 1014 through 1018; and
				(2)by inserting after
			 the item relating to section 1012 the following new item:
					
						
							Sec. 1013. Proposed budget item
				suspensions.
						
						.
				3.ApplicationSection 1013 of the Congressional Budget and
			 Impoundment Control Act of 1974 (as added by section 2) shall apply to budget,
			 spending, and revenue items that are enacted during the One Hundred Twelfth
			 Congress and thereafter.
		
